USCA11 Case: 19-12564    Date Filed: 11/16/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12564
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:17-cr-00017-WS-MU-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JHONATAN GRANJA ANGULO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                           (November 16, 2020)

Before JILL PRYOR, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-12564        Date Filed: 11/16/2020    Page: 2 of 6



      Jhonatan Granja Angulo appeals his conviction for one count of conspiracy

to distribute and possess with intent to distribute one kilogram or more of cocaine

on board a vessel subject to the jurisdiction of the United States, in violation of the

Maritime Drug Law Enforcement Act (“MDLEA”), 46 U.S.C. §§ 70503(a) and

70506(b). A magistrate judge found subject matter jurisdiction in the case. Then,

without holding an evidentiary hearing, the district court denied Angulo’s motions

to dismiss the indictment and to suppress. Angulo challenges these three rulings.

After careful review, we affirm.

                              I.     BACKGROUND

      We assume the parties are familiar with the facts and do not recount them in

any detail here. We note, however, that we recently have addressed identical

claims brought by two of Angulo’s codefendants, Teofilo Ruiz-Murillo and

Ercirilo Murillo Ruiz. United States v. Ruiz, 811 F. App’x 540 (11th Cir. 2020)

(unpublished); United States v. Ruiz-Murillo, 736 F. App’x 812 (11th Cir. 2018)

(unpublished). In Ruiz-Murillo’s case, we detailed the facts related to the

codefendants’ offense. See Ruiz-Murillo, 736 F. App’x at 814–15.

      As we recounted there, a magistrate judge conducted a preliminary hearing

at which it determined that the court had subject matter jurisdiction over the case.

A grand jury then indicted Angulo, Ruiz, and Ruiz-Murillo. The three moved to

dismiss the indictment, arguing that: (1) the United States lacked subject matter


                                           2
            USCA11 Case: 19-12564           Date Filed: 11/16/2020       Page: 3 of 6



jurisdiction because the vessel upon which they were apprehended was not

stateless and was not in international waters when the Coast Guard stopped them;

(2) the MDLEA was unconstitutional because it lacked a requirement that the

government prove a nexus between the United States and the defendants; and (3)

the Southern District of Alabama was not the appropriate venue. Angulo, Ruiz,

and Ruiz-Murillo also moved to suppress evidence seized from a warrantless

search of the vessel, reiterating the argument that the government failed to prove

the vessel’s presence in international waters as the MDLEA requires and arguing

that the government failed to show reasonable suspicion for the search. Without

holding a hearing, the district court denied the motions. See Ruiz-Murillo, 736 F.

App’x at 815 (explaining the government’s response to the motion to dismiss and

the district court’s order).

       Each codefendant then pled guilty. Angulo pled guilty pursuant to a written

plea agreement in which he did not reserve his right to appeal issues raised in any

pretrial motions.1 The district court sentenced Angulo to 60 months’ imprisonment

followed by 5 years’ supervised release. This is Angulo’s appeal.

                           II.     STANDARDS OF REVIEW




       1
         Ruiz-Murillo pled guilty pursuant to a conditional plea, expressly reserving his right to
appeal issues raised in the pretrial motions. See Ruiz-Murillo, 736 F. App’x at 815. Ruiz pled
guilty without a plea agreement. See Ruiz, 811 F. App’x at 542.
                                                 3
          USCA11 Case: 19-12564        Date Filed: 11/16/2020    Page: 4 of 6



      We review de novo questions of statutory subject matter jurisdiction. United

States v. McPhee, 336 F.3d 1269, 1271 (11th Cir. 2003). We also review de novo

whether a defendant has waived his right to appeal an issue by entering an

unconditional guilty plea. United States v. Patti, 337 F.3d 1317, 1320 & n.4 (11th

Cir. 2003). We review a district court’s denial of an evidentiary hearing for an

abuse of discretion. United States v. Barsoum, 763 F.3d 1321, 1328 (11th Cir.

2014).

                                III.   DISCUSSION

      On appeal Angulo argues that: (1) the magistrate judge erred in determining

subject matter jurisdiction without referring the matter to the district court; (2) the

district court erred in deciding the motions to dismiss the indictment and to

suppress without holding a hearing; and (3) the district court improperly relied on

certain evidence to conclude that the vessel was subject to the United States’

jurisdiction, including testimony admitted at the magistrate judge’s preliminary

hearing. Angulo does not argue that the district court lacked subject matter

jurisdiction; rather, he raises challenges to “the procedure that [was] due.”

Appellant’s Br. at 1.




                                           4
           USCA11 Case: 19-12564          Date Filed: 11/16/2020       Page: 5 of 6



       By pleading guilty unconditionally, Angulo has waived all of these

arguments.2 United States v. Smith, 532 F.3d 1125, 1127 (11th Cir. 2008) (“The

general rule is that a guilty plea waives all non-jurisdictional challenges to a

conviction.”); see United States v. McCoy, 266 F.3d 1245, 1252 (11th Cir. 2001)

(“[A]n indictment charging that a defendant violated a law of the United States

gives the district court jurisdiction over the case and empowers it to rule on the

sufficiency of the indictment.”). Even if Angulo’s guilty plea did not bar our

consideration of the arguments he makes on appeal, we would reject them for the

same reasons we rejected his codefendant Ruiz-Murillo’s identical arguments. See

Ruiz-Murillo, 736 F. App’x at 816-19 & n.3 (concluding that any error in the

magistrate judge’s pre-indictment jurisdictional determination was harmless; the

district court was entitled to rely on the evidence challenged, including testimony

before the magistrate judge; the district court was not required to hold an

evidentiary hearing because the motion to dismiss failed to allege facts that, if

proven, would require the grant of relief; and the motion to suppress was properly

denied). Notably, Angulo does not argue that Ruiz-Murillo is inapplicable or




       2
         It is undisputed that Angulo’s plea was unconditional. Conditions to a guilty plea must
be in writing and consented to by the government and the district court. United States v.
Betancourth, 554 F.3d 1329, 1332 (11th Cir. 2009). Even though Angulo pled guilty pursuant to
a plea agreement, his agreement (unlike his codefendant Ruiz-Murillo’s) contained no
reservation of rights to appeal any issues in his pretrial motions.
                                               5
          USCA11 Case: 19-12564      Date Filed: 11/16/2020   Page: 6 of 6



unpersuasive; he does not cite his codefendant’s case at all. Thus, waived or not,

Angulo’s challenges lack merit.

                              IV.   CONCLUSION

      For the foregoing reasons, we affirm Angulo’s conviction.

      AFFIRMED.




                                         6